     Case 5:20-cv-00146-DCB-MTP Document 12 Filed 12/16/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


AMBER SINGH, BHUPINDER SINGH,
and JATINDER SINGH                                           PETITIONERS

v.                              CIVIL ACTION NO. 5:20-cv-146-DCB-MTP


SHAWN R. GILLIS                                               RESPONDENT


                                  Order

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 11].          Respondent

filed no objections to the Report and Recommendation, and the

deadline for filing such objections has passed.         Having

carefully reviewed the Report and Recommendation, the petition

for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

[ECF No. 1], the unopposed motion to withdraw said petition [ECF

Nos. 8 and 9], and the applicable law, and being otherwise fully

informed of the premises, the Court finds the Report and

Recommendation to be well taken.        The Court notes that the

Petitioners’ motion to withdraw their habeas petition [ECF No.

8] states that:

     As of August 31, 2020, all three Petitioners have been
     released from custody of the Respondents and removed
     from the United States.   The Petition for a Writ of
     Habeas Corpus, therefore, is moot because the relief
     requested has substantially been accomplished and


                                    1
    Case 5:20-cv-00146-DCB-MTP Document 12 Filed 12/16/20 Page 2 of 2



     Petitioners are no longer in the actual or constructive
     custody of the Respondents.
[ECF No. 8 at 2].   Accordingly,

     IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

Recommendation [ECF No. 11] is ADOPTED;

     IT IS FURTHER ORDERED that Petitioners’ Motion to Withdraw

Petition for Writ of Habeas Corpus [8] is GRANTED; and

     IT IS FURTHER ORDERED that the Petition for Writ of Habeas

Corpus [1] is DISMISSED without prejudice, and this case is

closed.

     SO ORDERED this the 16th day of December, 2020.

                                         /s/ David Bramlette_________
                                         UNITED STATES DISTRICT JUDGE




                                   2
